Citation Nr: 0810399	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-29 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, to included a disability manifested 
by nervousness, also claimed as a generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to November 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In a December 2004 rating decision, the RO found that new and 
material evidence sufficient to reopen the back disability 
claim had been received but denied the claim on the merits.  
In an August 2006 rating decision, the RO denied service 
connection for hepatitis C and found that new and material 
evidence sufficient to reopen a claim for nervousness, also 
claimed as a generalized anxiety disorder, had not been 
submitted.  The veteran's disagreement with the denial of 
service connection for the back disability, hepatitis C and 
the denial of the application to reopen the claim for service 
connection for a disability manifested by nervousness led to 
this appeal.

The veteran testified before the undersigned Acting Veterans 
Law Judge in August 2007.  A copy of the transcript of this 
hearing has been associated with the claims file.

As discussed below, the Board finds that sufficient evidence 
has been submitted to reopen the claim for service connection 
for a back disability.  The Board finds, however, that 
additional development is required before this claim and the 
other claims currently before the Board are ripe for 
adjudication upon the merits.

The claims for service connection for hepatitis C, the 
reopened claim for service connection for a back disability 
(as the result of the instant Board decision), and the 
application to reopen a claim for service connection for a 
psychiatric disability, to included a disability manifested 
by nervousness, also claimed as a generalized anxiety 
disorder, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a July 1997 rating decision, the RO found that new and 
material evidence had not been received to reopen a claim for 
service connection for a back disability.

2.  Evidence obtained since the July 1997 rating decision is 
not cumulative of previously considered evidence, it relates 
to an unestablished fact necessary to substantiate the claim 
and it raises a reasonable possibility of substantiating the 
claim for service connection for a back disability. 


CONCLUSIONS OF LAW

1.  The July 1997 rating decision denying service connection 
for a back disability is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.1103 (2007).

2.  New and material evidence has been received since the 
July 1997 rating decision that found new and material 
evidence had not been submitted to reopen a claim for service 
connection for a back disability; accordingly, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

In this case, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  Inasmuch as the determination below constitutes a full 
grant of that portion of the claim that is being addressed, 
there is no reason to address VCAA's duties to notify and 
assist on this matter.  The reopened claim is further 
addressed in the remand appended to this decision.

Factual Background, Legal Criteria and Analysis

The veteran contends that he has a back disability 
attributable to service.  The claim for service connection 
for a back disability ("low back injury") was originally 
denied in an October 1990 rating decision.  Attempts to 
reopen the claim were denied by rating decisions dated in 
August 1995, March 1996 and July 1997.  The veteran did not 
appeal the July 1997 rating decision that last found that new 
and material evidence had not been submitted to reopen the 
claim.  The July 1997 rating decision, therefore, became 
final.  See 38 U.S.C.A. § 7105.

In July 2004, the veteran filed to reopen the claim.  As 
noted above, in the December 2004 rating decision, the RO 
found that new and material evidence had been submitted.  
Regardless of the RO's action regarding reopening the 
veteran's claim, however, the Board must independently 
address the issue of reopening the veteran's previously 
denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) (the Board does not have jurisdiction to review the 
claim on a de novo basis in the absence of a finding that new 
and material evidence has been submitted).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there is a basis for reopening the claim 
is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims file since the last 
final decision in July 1997.  In the July 1997 rating 
decision, the RO found that the current evidence of treatment 
for the back disability was too far removed from the 
veteran's discharge to possibly be linked to the veteran's 
service.  

Since the July 1997 rating decision, additional evidence has 
been associated with the claims file.  This evidence includes 
a note from a treating medical doctor received in July 2004.  
The medical doctor indicated that the veteran was on 
disability for a back injury sustained in 1975 (the year of 
the veteran's discharge from service).  The claims file also 
now contains a letter received in July 2004 from a man who 
served with the veteran.  This man describes that after 
lifting some heavy boxes the veteran "always complained 
about back pain."  In September 2004, the veteran was 
afforded a VA examination.  The examiner opined that the 
degenerative joint disease was not caused by the distant 
lumbar strain diagnosed in service.  

In the July 1997 rating decision, one basis for denial of the 
claim was that there was no connection between the current 
back disability and an injury in service.  The evidence 
discussed above relates to this unestablished fact, including 
the positive evidence of a nexus provided by the July 2004 
note from the private medical doctor.  As this fact is 
necessary to substantiate the claim of whether the veteran 
has a current (chronic) disability related to service, the 
Board finds that new and material evidence has been received.  
This evidence is neither cumulative nor redundant of the 
evidence of record at the time of the July 1997 rating 
decision and it raises a reasonable possibility of 
substantiating the claim.  The claim is reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a back disability is 
reopened.  The appeal is granted to this extent only.


REMAND

After review of the record, the Board finds that additional 
development is necessary before the claims are ready for 
adjudication.  

The Board finds that the veteran should be issued another 
VCAA notification letter.  Although the veteran was recently 
issued a VCAA notification letter in June 2006, the Board 
finds that the veteran should be provided with a letter that 
lists the issues presently on appeal - including the reopened 
claim for service connection for a back disability.  This 
letter should also inform the veteran regarding the evidence 
needed to reopen his claim for service connection for a 
psychiatric disability, to included a disability manifested 
by nervousness, also claimed as a generalized anxiety 
disorder, to ensure compliance with notification requirements 
set fort in Kent v. Nicholson, 20 Vet. App. 1 (2006).  This 
letter should provide the veteran notice of what constitutes 
new and material evidence under 38 C.F.R. § 3.156(a) for 
claims filed after August 29, 2001.  In the letter, the 
AMC/RO must affirmatively inform the veteran of the evidence 
not previously of record that is required to reopen his claim 
for service connection the psychiatric disability.  

The letter must also provide the veteran with notice of the 
evidence needed to substantiate the underlying claim.  In 
this case, during his Board testimony, the veteran indicated 
that his psychiatric disability is secondary to the back 
disability.  Although the veteran is not currently service 
connected for the back disability, as the development 
directed upon remand may lead to service connection, the 
veteran should be provided notice regarding the elements 
needed to establish secondary service connection.  See 
38 C.F.R. § 3.310.

The Board notes that the last final rating decision denying 
the psychiatric disability claim was issued in July 2005.  
The veteran filed to reopen the claim January 2006, but did 
not file a notice of disagreement to the July 2005 rating 
decision.  The July 2005 rating decision became final.  See 
38 U.S.C.A. § 7105.  In the July 2005 rating decision, the RO 
found that there was no evidence of a link between a 
currently diagnosed psychiatric disability and service.  The 
Board notes that new and material evidence to reopen this 
claim would include competent evidence that links a 
disability manifested by nervousness or an anxiety disorder 
to service.

The Board notes that the record contains service medical 
records for the veteran.  The claims file, however, does not 
include record of any Report of Medical Examination or Report 
of Medical History completed at the time of the veteran's 
discharge or an explanation for the absence of these 
documents from the record.  As there is no indication that 
the veteran did not receive a separation examination, these 
records are presumed missing.  The AMC/RO should advise the 
veteran of these missing documents and complete all other 
appropriate development as directed by M21-1MR, Part III, 
Subpart iii, Chapter 2.  

Upon the veteran's request, the RO sought to obtain records 
from a Dr. KF.  In a June 2006 response, Dr. KF wrote that 
she had enclosed all records in her possession.  She noted, 
however, that she had started her own clinic in January 2006 
and that she did not have access to records at the locations 
she had previously treated the veteran - the Lovelace Medical 
Center and Lovelace at Journal Center.  Although the record 
contains some of the records from these locations, there is 
no indication that the record contains all records from these 
sources.  Upon remand, therefore, the AMC/RO should make 
reasonable efforts to obtain these records.  See 38 C.F.R. 
§ 3.159(c)(1).  The Board notes that the addresses of these 
locations are contained in the June 2006 letter.

The record contains a January 1989 decision from an 
Administrative Law Judge finding that the veteran was 
entitled to a period of disability from the Social Security 
Administration (SSA).  This decision includes an index of 
records relied upon in making the determination.  As the RO 
has not yet attempted to obtain the underlying records, to 
include underlying medical records, the Board finds that the 
AMC/RO must seek to obtain these records upon remand.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Tetro v. 
Gober, 14 Vet. App. 100, 110 (2000) (holding that VA has a 
duty to request information and pertinent records from other 
Federal agencies, when on notice that such information 
exists).

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the veteran an 
additional notification letter that 
lists the issues presently on appeal, 
including the reopened claim for service 
connection for a back disability.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. § 3.159. 

Regarding the veteran's attempt to 
reopen a claim for entitlement to 
service connection for a psychiatric 
disability, to included a disability 
manifested by nervousness, also claimed 
as a generalized anxiety disorder, the 
veteran must be issued a VCAA letter 
that complies with Kent v. Nicholson, 20 
Vet. App. 1 (2006).  This letter should 
provide the veteran notice of what 
constitutes new and material evidence 
under 38 C.F.R. § 3.156(a).  This letter 
should contain an affirmative statement 
which informs the veteran of the 
evidence not previously of record that 
is required to reopen his claim for 
service connection for a psychiatric 
disability, to included a disability 
manifested by nervousness, also claimed 
as a generalized anxiety disorder.

The notification letter must also inform 
the veteran of the evidence needed to 
substantiate the underlying claims on 
appeal.  Specifically, the letter 
should: (a) inform the veteran about the 
information and evidence not of record 
that is necessary to substantiate the 
claims for the benefits sought; (b) 
inform the veteran about the information 
and evidence that VA will seek to 
provide; (c) inform the veteran about 
the information and evidence the veteran 
is expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claims.  

The notification letter should provide 
the veteran with notice regarding the 
elements of a secondary service 
connection claim under 38 C.F.R. 
§ 3.310.

The notice pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
provide an explanation as to the 
information or evidence needed to 
establish disability ratings and 
effective dates, as outlined in the 
holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Advise the veteran that the claims 
file is missing any documentation of an 
examination performed at the time of 
discharge or a Report of Medical 
History completed at the time of 
discharge.  The veteran should be 
advised to submit any copies of these 
documents that he may have.  Complete 
all other appropriate development as 
directed by M21-1MR, Part III, Subpart 
iii, Chapter 2.  

3.  Copies of all outstanding records of 
treatment, VA and non-VA, received by 
the veteran for the disabilities on 
appeal should be obtained and made part 
of the record.

Specifically, make reasonable efforts to 
obtain treatment records previously not 
associated with the claims file from the 
Lovelace Medical Center and Lovelace at 
Journal Center.

4.  Contact SSA and obtain a copy of any 
decision(s) regarding the veteran's 
claim for disability benefits, as well 
as any medical records in its 
possession.

5.  Thereafter, the veteran's claims on 
appeal must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


